          Case 6:21-cv-06103-DGL Document 2 Filed 02/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

MIGUEL DIAZ,
                                                                     DECISION AND ORDER
                                      Petitioner,
                                                                     21-CV-6103L

                       v.


UNITED STATES OF AMERICA, The People of
New York State,

                              Respondent.
________________________________________________


       Pro Se Petitioner Miguel Diaz, a state prisoner currently confined at the Attica Correctional

Facility, has submitted a document entitled, “Emergency COVI[D] Motion for Compassionate

Release” under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018 (hereinafter

“First Step Act”), Pub. L. No. 115-391, 132 Stat. 5194. (Dkt. #1). Petitioner seeks immediate

release from incarceration in the state facility due to the alleged danger he faces if he contracts

COVID-19 while in custody.

       As stated above, Petitioner files his Motion under the First Step Act, which allows federal

inmates, under certain circumstances, to seek a modification of the term of imprisonment,

including a term of probation or supervised release. Id. The Act applies, however, only to inmates

serving federal sentences pursuant to a federal conviction for a violation of a federal criminal law,

not to state prisoners serving state sentences. See generally United States v. Echeverry, 978 F.3d

857, 859 (2d Cir. 2020) (“The statute defines the term ‘covered offense’ to mean ‘a violation of a

Federal criminal statute.’”). Accordingly, Petitioner is not entitled to relief under the First Step

Act, and the Petition must be dismissed.
         Case 6:21-cv-06103-DGL Document 2 Filed 02/11/21 Page 2 of 2




                                     CONCLUSION

      Petitioner’s motion for release pursuant to 18 U.S.C. § 3582(c)(1)(A) is DENIED and the

case is DISMISSED.

      IT IS SO ORDERED.



                                   _______________________________________
                                            DAVID G. LARIMER
                                          United States District Judge
Dated: Rochester, New York
       February 11, 2021.




                                             2
